EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, lines 9-10, the limitation “adjusting the reference voltage at the programmable voltage reference element, wherein the reference voltage is adjusted from the first voltage to the second voltage” has been changed to - adjusting the current reference voltage at the programmable voltage reference element, wherein the current reference voltage is adjusted from the first voltage to the second voltage -.
In claim 7, lines 8-9, the limitation “adjusts the reference voltage at the programmable voltage reference element, wherein the reference voltage is adjusted from the first voltage to the second voltage” has been changed to - adjusts the current reference voltage at the programmable voltage reference element, wherein the current reference voltage is adjusted from the first voltage to the second voltage -.
In claim 13, lines 9-10, the limitation “adjusting the reference voltage at the programmable voltage reference element, wherein the reference voltage is adjusted from the first voltage to the second voltage” has been changed to - adjusting the current reference voltage at the programmable voltage reference element, wherein the current reference voltage is adjusted from the first voltage to the second voltage -.
The Examiner considers the above amendment is needed in order to correct antecedent basis issues.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose an apparatus and method thereof comprising elements being configured as recited in claims. Specifically, none of the prior art teaches or fairly suggests the following limitations:
outputting a current reference voltage from a programmable voltage reference element, wherein the current reference voltage comprises the second voltage; and adjusting the current reference voltage at the programmable voltage reference element, wherein the current reference voltage is adjusted from the first voltage to the second voltage, as recited in claims 1 and 13.  And,
outputs a current reference voltage from a programmable voltage reference element, wherein the current reference voltage comprises the second voltage; and adjusts the current reference voltage at the programmable voltage reference element, wherein the current reference voltage is adjusted from the first voltage to the second voltage, as recited in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN T LUU whose telephone number is (571)272-1746.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AN T LUU/Primary Examiner, Art Unit 2842